Exhibit 10.1

 

 

AGREEMENT TO AMEND AND EXERCISE WARRANTS

 

This Agreement to Amend and Exercise Warrants and Related Matters (the
“Agreement”), dated as of August 19, 2016, is by and among GeoVax Labs, Inc., a
Delaware corporation (the “Company”), and the investors listed on the signature
pages hereto.

 

WHEREAS, pursuant to a Securities Purchase Agreement dated as of March 16, 2012,
as amended December 11, 2013 (the “2012 Purchase Agreement”), the purchasers
thereunder purchased 2,200 shares of the Company’s Series A Convertible
Preferred Stock, as well as Series A Warrants, Series B Warrants, and Series C
Warrants to purchase up to an aggregate of 8,799,999 shares of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”);

 

WHEREAS, pursuant to a Securities Purchase Agreement dated February 25, 2015 as
amended February 15, 2016 (the “2015 Purchase Agreement”), among the Company and
specified purchasers (the “2015 Purchasers”), the 2015 Purchasers were issued
3,000 shares of the Company’s Series C Convertible Preferred Stock (the “Series
C Stock”) and Series D Warrants, Series E Warrants, and Series F Warrants
(collectively, the “2015 Warrants”) to purchase up to an aggregate of 49,999,998
shares of Common Stock, and in the individual amounts set forth below such
Purchaser’s name on the signature pages to the 2015 Purchase Agreement;

 

WHEREAS, the Company desires to encourage the holders of Series A Warrants under
the 2012 Purchase Agreement who sign this Agreement (the “2012 Purchasers”) to
exercise the remaining Series A Warrants by agreeing to pay a warrant exercise
fee; 

 

WHEREAS, the 2012 Purchasers wish to receive a warrant exercise fee upon
exercise of the Series A Warrants; and

 

WHEREAS, the Company desires to encourage the 2015 Purchasers to exercise the
Series E Warrants by extending the term of the Series E Warrants as described
below.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:

 

article I

definitions

 

Section 1.     Definitions. Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the 2012 and 2015 Purchase
Agreements and in the Certificate of Designation for the Series C Stock filed
with the Delaware Secretary of State which authorized the Series C Stock (the
“Series C Certificate of Designation”), as applicable. The 2012 Purchasers and
2015 Purchasers are also referred to herein as “Purchasers”.

  

ARTICLE II

AMENDMENTS AND OTHER AGREEMENTS

 

Section 2.1.     Payment of Warrant Exercise Fee Upon Exercise of Series A
Warrants. The Series A Warrants entitle the 2012 Purchasers to acquire Common
Stock as follows:

 

Warrant Holder

Number of Shares

Current Exercise Price

Sabby Healthcare Master Fund, Ltd.

603,666

$0.09416

Sabby Volatility Warrant Master Fund, Ltd.

603,666

$0.09416

 

The 2012 Purchasers agree to promptly exercise their Series A Warrants pursuant
to Section 2.3 below. To induce the 2012 Purchasers to exercise the Series A
Warrants, the Company agrees to pay to each 2012 Purchaser a warrant exercise
fee of $0.02916 for each share purchased by such 2012 Purchaser upon exercise of
the Series A Warrants from and after the date hereof. The Company agrees to pay
the warrant exercise fees to the applicable 2012 Purchaser within three (3)
business days after the Company receives the proceeds from each exercise of
Series A Warrants. Such warrant exercise fee shall be paid by wire transfer to
the account designated by such 2012 Purchaser. By way of an example, if the
Company receives $9,416.00 gross proceeds from a 2012 Purchaser on Series A
Warrant exercises, the Company would wire such Purchaser, within 3 business days
from the date of exercise of such Series A Warrants, $2,916.00.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.2.     Waivers of Antidilution Provisions. Solely to the extent
applicable to the exercise of the Series A Warrants and payment of the warrant
exercise fee pursuant to Section 2.1 above, each 2012 Purchaser hereby waives
the right to an adjustment to the exercise price and/or conversion price, as
applicable, pursuant to each of the following, if applicable:

 

(a)     Section 7(b) of the Series C Certificate of Designation pursuant to
Section 8(e) thereof;

(b)     Section 3(b) of the Series A Warrants pursuant to Section 5(l) thereof;

(c)     Section 3(b) of the Series D Warrants issued February 27, 2015 (the
“Series D Warrants”) pursuant to Section 5(l) thereof; and

(d)     Section 3(b) of the Series F Warrants issued February 27, 2015 (the
“Series F Warrants”) pursuant to Section 5(l) thereof.

 

Furthermore, the 2012 Purchasers hereby confirm, acknowledge and agree that they
shall not be entitled to acquire additional shares pursuant to the Series C
Certificate of Designation, Series A Warrants, Series D Warrants, Series E
Warrants, or Series F Warrants, as a result of the Company’s agreement to pay
the warrant exercise fee upon exercise of Series A Warrants pursuant to this
Agreement.

 

Section 2.3.     Exercise of Series A Warrants. Promptly after the execution of
this Agreement by the parties hereto, the 2012 Purchasers shall submit a Notice
of Exercise and exercise all of their Series A Warrants. The exercise price for
the Series A Warrants in connection with such exercise shall be paid in cash by
means of wire transfer.

 

Section 2.4.     Amendment to the Series E Warrants. The first sentence of the
first paragraph of the Series E Warrants as amended is hereby further amended to
delete the phrase “the eighteen month anniversary” and substitute “[December 31,
2016]” in lieu thereof.

 

Section 2.5.     Payment of Warrant Exercise Fee Upon Exercise of Series E
Warrants. The Series E Warrants entitle the 2015 Purchasers to acquire Common
Stock as follows:

 

Warrant Holder

Grant Date

Expiration Date after extension

Number of Shares

Current Exercise Price

Sabby Healthcare Master Fund, Ltd.

February 27, 2015

December 31, 2016

2,801,039

$0.09416

Sabby Volatility Warrant Master Fund, Ltd.

February 27, 2015

December 31, 2016

2,851,039

$0.09416

 

The 2015 Purchasers agree to exercise certain of their Series E Warrants
pursuant to Section 2.7 below. To induce the 2015 Purchasers to exercise the
Series E Warrants, the Company previously agreed to pay to each 2015 Purchaser a
warrant exercise fee of $0.02916 for each share purchased by such Purchaser upon
all exercises of the Series E Warrants pursuant to the Agreement to Amendment
Exercise Series E Warrants and Related Matters dated as of February 15, 2016
(the “2016 Amendment”). The Company agreed to pay the warrant exercise fees to
the applicable 2015 Purchaser within three (3) business days after the Company
receives the proceeds from each exercise of Series E Warrants. Such warrant
exercise fee shall be paid by wire transfer to the account designated by such
2015 Purchaser. By way of an example, if the Company receives $9,416.00 gross
proceeds from a 2015 Purchaser on Series E Warrant exercises, the Company would
wire such 2015 Purchaser, within 3 business days from the date of exercise of
such Series E Warrants, $2,916.00.

 

Section 2.6.     Waivers of Antidilution Provisions. Solely to the extent
applicable to the exercise and extension of the Series E Warrants and payment of
the warrant exercise fee as described at Section 2.5 above, each 2015 Purchaser
hereby waives the right to an adjustment to the exercise price and/or conversion
price, as applicable, pursuant to each of:

 

(a) Section 7(b) of the Series C Certificate of Designation pursuant to Section
8(e) thereof;

(b) Section 3 (b) of the Series A Warrants originally pursuant to Section 5 (l)
thereof;

(c) Section 3(b) of the Series D Warrants issued February 27, 2015 (the “Series
D Warrants”) pursuant to Section 5 (l) thereof ; and

(d) Section 3(b) of the Series F Warrants issued February 27, 2015 (the “Series
F Warrants”) pursuant to Section 5 (l) thereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Furthermore, the 2015 Purchasers hereby confirm, acknowledge and agree that they
shall not be entitled to acquire additional shares pursuant to the Series C
Certificate of Designation, Series A Warrants, Series D Warrants, Series E
Warrants, or Series F Warrants, as a result of the Company’s agreement to pay
warrant exercise fees and extend the term of the Series E Warrants pursuant to
this Agreement.

 

Section 2.7.     Exercise of Series E Warrants. Promptly after the execution of
this Agreement by the parties hereto, the 2015 Purchasers shall submit a Notice
of Exercise and exercise sufficient Series E Warrants such that each of the 2015
Purchasers (collectively with such 2015 Purchaser’s affiliates) shall thereafter
be the beneficial owner of 9.98% of the Company’s Common Stock (after taking
into account the exercise of Series A Warrants pursuant to Section 2.3). The
computation of such percentage shall be as provided in Section 2 (e) of the
Series E Warrant. The exercise price for the Series E Warrants in connection
with such exercise shall be paid in cash by means of wire transfer so long as a
Registration Statement covering the exercise of such Series E Warrants is
effective and the prospectus therein available at the time of such exercise.

 

Section 2.8.     Purchasers’ Agreement to Give Priority to Exercise of the
Series E Warrants. Consistent with the 2016 Amendment, the 2015 Purchasers agree
that if, after the exercise of Series E Warrants pursuant to Section 2.7, a
Purchaser’s beneficial ownership shall fall below 9.98% of the Company’s Common
Stock, and such Purchaser shall desire to acquire additional shares of the
Company’s Common Stock, during the term of the Series E Warrants, such Purchaser
shall exercise its rights to buy additional shares of such Common Stock pursuant
to the Series E Warrants before acquiring such shares pursuant to any other
existing right such Purchaser may have to acquire them. For example, the
Purchaser shall forego the conversion of Series C Stock, and the exercise of
Series D Warrants, or Series F Warrants, until it has acquired all of the shares
of the Company’s Common Stock subject to the Series E Warrant. The provisions of
this Section 2.8 shall be null and void in the event either (x) the Company
breaches or is in default of its obligations under any Transaction Document,
including, without limitation, the timely payment of all warrant exercise fees
pursuant to Section 2.1 in connection with all Series A Warrant exercises or
(y) there is no effective Registration Statement (or the prospectus therein is
not available) covering the resale of the Warrant Shares issuable upon exercise
of the Series E Warrants by the Purchasers.

 

Section 2.9.     Confirmation of Term of Series F Warrant. The Company and the
2015 Purchasers acknowledge that the exercisability of the Series F Warrants
shall vest ratably from time to time in proportion to the holder’s (or its
permitted assigns) exercise of the Series E Warrants as compared with all
Series E Warrants issued to the holder on February 27, 2015 in connection with
the original issuance of the Series E Warrants, provided such exercise occurs
during the term of the Series E Warrants, as amended by the 2016 Amendment and
this Agreement.

 

Section 2.10.     Effect on Existing Documents. The foregoing agreements,
consents and waivers are given solely in respect of the transactions described
herein. Except as expressly set forth herein, all of the terms and conditions of
the 2012 Purchase Agreement, 2015 Purchase Agreement, Series C Certificate of
Incorporation, Series A Warrants, Series D Warrants, Series E Warrants, and
Series F. Warrants shall continue in full force and effect after the execution
of this Agreement, and shall not be in any other way changed, modified or
superseded by the terms set forth herein.

 

Section 2.11.     Filing of Form 8-K. By 9:00 am (NY time) on the business day
immediately following the date hereof, the Company shall issue a Current Report
on Form 8-K and a prospectus supplement to the existing Registration Statements,
reasonably acceptable to each Purchaser disclosing the material terms of the
transactions contemplated hereby, which shall include this Agreement as an
attachment thereto.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.     Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the 2012 and
2015 Purchasers that as of the date of its execution of this Agreement:

 

(a)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Outstanding Shares. As of the date hereof, and before the exercise of
Series A Warrants and Series E Warrants contemplated by this Agreement, there
are 44,365,401 issued and outstanding shares of Common Stock.

 

 

(c)     Other Securities. The transactions hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities.

 

 

(d)     Effective Registration. Registration Statement no 333-180535, which
registers the resale of the Common Stock issuable upon exercise of the Series A
Warrants by the 2012 Purchasers, is effective and the prospectus therein is
current and available. Registration Statement no 333-202897, which registers the
resale of the Common Stock issuable upon exercise of the Series E Warrants by
the Purchasers, is effective and the prospectus therein is current and
available.

 

 

(e)     Equal Consideration. The Company has complied with the provisions of
Section 4.13 of the 2012 or 2015 Purchase Agreements in effecting the
transactions contemplated hereby.

  

Section 3.2.     Representations and Warranties of the Purchasers. Each
Purchaser hereby makes the representations and warranties set forth below to the
Company that as of the date of its execution of this Agreement: (i) the
execution and delivery of this Agreement by such Purchaser and the consummation
by such Purchaser of the transactions contemplated hereby have been duly
authorized by all necessary action on such Purchaser’s behalf and (ii) this
Agreement has been duly executed and delivered by such Purchaser and constitutes
the valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except (A) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (B) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies and (C)
insofar as indemnification and contribution provisions may be limited by
applicable law.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1.     Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the 2012 Purchase Agreement with respect to
the Series A Warrants and the 2015 Purchase Agreement with respect to the Series
E Warrants (or otherwise related to this Agreement but not the Series A
Warrants).

 

Section 4.2.     Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall
be considered to have been relied upon by the parties hereto and shall survive
the issuance of Common Stock upon exercise of Series A or Series E Warrants.
This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties; provided however that no party may
assign this Agreement or the obligations and rights of such party hereunder
without the prior written consent of the other parties hereto.

 

Section 4.3.     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 4.4.     Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5.     Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the 2015 Purchase Agreement.

 

Section 4.6.     Entire Agreement. This Agreement, together with any exhibits
and schedules thereto, contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7.     Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

Section 4.8.     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

Section 4.9.     Fees and Expenses. Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Common Stock upon
exercise of a Series A Warrant or Series E Warrant.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to Amend and
Exercise Warrants to be duly executed by their respective authorized signatories
as of the date first indicated above.

  

 

  

 

geovax labs, inc.

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert T. McNally

Title: President & CEO

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned 2012 Purchaser and 2015 Purchaser has caused
this Agreement to Amend and Exercise Warrants to be duly executed by their
respective authorized signatories as of the date first indicated above.

 

 

Name of Purchaser: Sabby Volatility Warrant Master Fund, Ltd

 

Signature of Authorized Signatory of Purchaser: ______________________

 

Name of Authorized Signatory: Robert Grundstein

 

Title of Authorized Signatory: COO of Investment Manager

 

Email Address of Purchaser: rgrundstein@sabbycapital.com

 

 

Address for Notice of Purchaser: c/o Sabby Management, LLC

 

10 Mountainview Road, Suite 205

 

Upper Saddle River, NJ 07458

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 

--------------------------------------------------------------------------------

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned 2012 Purchaser and 2015 Purchaser has caused
this Agreement to Amend and Exercise Warrants to be duly executed by their
respective authorized signatories as of the date first indicated above.

 

 

Name of Purchaser: Sabby Healthcare Master Fund, Ltd

 

Signature of Authorized Signatory of Purchaser: ________________________

 

Name of Authorized Signatory: Robert Grundstein

 

Title of Authorized Signatory: COO of Investment Manager

 

Email Address of Purchaser: rgrundstein@sabbycapital.com

 

 

Address for Notice of Purchaser: c/o Sabby Management, LLC

 

10 Mountainview Road, Suite 205

 

Upper Saddle River, NJ 07458

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 

 

--------------------------------------------------------------------------------

 

 